DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment filed 3/13/2020 has been entered.
Claims 1-14 are hereby under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claim 4 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “gradually” is relative as it leaves the claim up to interpretation because there is no standard for “gradually” and it is subjective dependent on the end user.
The term “Substantially” in claim 8 and 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” is relative as it leaves the claim up to interpretation because there is no standard for “substantially” and it is subjective dependent on the end user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukuda (WO 2013046556 A1 – see machine translation provided herewith) hereinafter referred to as Tsukuda.

Regarding Claim 1, Tsukuda discloses an inflation apparatus for use in an inflation-based non-invasive blood pressure, NIBP, measurement apparatus ([0004-0005] a sphygmomanometer with an arm band), the inflation apparatus comprising: an outlet configured to be coupled to a cuff of the inflation-based NIBP measurement apparatus ([0008] sphygmomanometer includes a cuff, [0039] cuff is connected to the sphygmomanometer via an air plug insertion port); a plurality of pumps each configured to output a respective flow of gas to the outlet to produce a flow of gas at the outlet for inflating the cuff ([0042-0043] “when the size for the arm band portion is large” requires higher flow rate and two pumps are used; “when the size for the arm band portion is small” requires lower flow rate), and a control unit ([0009] control unit) configured to (i) enable at least one of the plurality of pumps to output a respective flow of gas to the outlet, wherein the number of pumps enabled by the control unit is based on a required flow rate of gas at the outlet for inflating the cuff ([0043] control unit commands the two drive pumps, drive pumps activated based on when the arm band is large or small), and/or (ii) control at least one of the plurality of pumps to output a respective flow of gas to the outlet at a respective flow rate, wherein the respective flow rate of the at least one of the plurality of pumps is controlled based on the required flow rate ([0043] second pump is controlled to be on or off based on required flow rate).

Regarding Claim 3, Tsukuda discloses this limitations of claim 1. Tsukuda further discloses wherein the plurality of pumps comprises a first pump configured to output a respective flow of gas within a first range of flow rates and a second pump configured to output a respective flow of gas within a second range of flow rates, wherein the first range comprises higher flow rates than the second range, and wherein the control unit is configured to enable one or both of the first pump and the second pump to provide a flow of gas at the outlet at the required flow rate ([0042-0043] using two pumps necessarily provides a first range comprising higher flow rates than using one pump; using two pumps necessarily provides a first range comprising higher flow rates than using one pump).

Regarding Claim 6, Tsukuda discloses this limitations of claim 1. Tsukuda further discloses wherein each of the plurality of pumps is configured to output gas in a range of flow rates, and the control unit is configured to enable at least one of the plurality of pumps to output a respective flow of gas and to control the respective flow rate of the at least one of the plurality of pumps to provide a respective flow of gas to the outlet at the required flow rate ([0042-0043] “when the size for the arm band portion is large” requires higher flow rate and two pumps are used; “when the size for the arm band portion is small” requires lower flow rate; control unit commands the two drive pumps).

Regarding Claim 7, Tsukuda discloses this limitations of claim 6. Tsukuda further discloses wherein the control unit is configured to enable each of the plurality of pumps to provide a respective flow of gas to the outlet ([0042-0043] “when the size for the arm band portion is large” requires higher flow rate and two pumps are used; “when the size for the arm band portion is small” requires lower flow rate; control unit commands the two drive pumps).

Regarding Claim 9, Tsukuda discloses this limitations of claim 1. Tsukuda further discloses wherein each of the plurality of pumps is configured to output a respective flow of gas at a fixed flow rate, and the control unit is configured to enable at least one of the plurality of pumps to provide a flow of gas from the enabled pumps at the outlet at the required flow rate ([0039] cuff is connected to the sphygmomanometer via an air plug insertion port; [0042-0043] “when the size for the arm band portion is large” requires higher flow rate and two pumps are used; “when the size for the arm band portion is small” requires lower flow rate; control unit commands the two drive pumps; control unit commands the two drive pumps).

Regarding Claim 11, Tsukuda discloses this limitations of claim 1. Tsukuda further discloses a sensor configured to measure arterial oscillations in a body part of a subject when ([0042] pressure sensor used to detect blood pressure), in operation, an inflatable cuff is positioned around the body part ([004] arm to go inside inflatable cuff), with the cuff being coupled to the outlet of the inflation apparatus and being inflated by the inflation apparatus ([0039] cuff is connected to the sphygmomanometer via an air plug insertion port); wherein the control unit of the inflation apparatus or a processing unit in the inflation-based NIBP measurement apparatus is configured to receive measurements of arterial oscillations from the sensor and to determine the blood pressure of the subject based on the received measurements ([0008-0013] control unit uses pulse wave to generate blood pressure data of patient).

Regarding Claim 12, Tsukuda discloses this limitations of claim 11. Tsukuda further discloses a release valve connected to the inflatable cuff for selectively deflating the cuff ([0048] control unit operates an exhaust valve to evacuate air in the air bags).

Regarding Claim 13, Tsukuda discloses a blood pressure reading device containing a controller which performs a method of controlling an inflation apparatus for use with an inflation- based non-invasive blood pressure, NIBP, measurement apparatus ([0008-0013] control unit uses pulse wave to generate blood pressure data of patient; [0042-0043 control unit drives pumps and uses data to calculate blood pressure), the inflation apparatus comprising an outlet configured to be coupled to a cuff of the inflation-based NIBP measurement apparatus ([0008] sphygmomanometer includes a cuff, [0039] cuff is connected to the sphygmomanometer via an air plug insertion port); a plurality of pumps each configured to output a respective flow of gas to the outlet to produce a flow of gas at the outlet for inflating the cuff ([0042-0043] two drive pumps for pressurizing cuff), the method in a control unit comprising: (i) enabling at least one of the plurality of pumps to output a respective flow of gas to the outlet, wherein the number of pumps enabled by the control unit is based on a required flow rate of gas at the outlet for inflating the cuff ([0042-0043] control unit commands the two drive pumps, drive pumps activated based on when the arm band is large or small; “when the size for the arm band portion is large” requires higher flow rate and two pumps are used; “when the size for the arm band portion is small” requires lower flow rate), and/or (ii) controlling at least one of the plurality of pumps to output a respective flow of gas to the outlet at a respective flow rate, wherein the respective flow rate of the at least one of the plurality of pumps is controlled based on the required flow rate ([0043] second pump is controlled to be on or off based on required flow rate).

Regarding Claim 14, Tsukuda discloses this limitations of claim 13. Tsukuda further discloses A non-transitory computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer, processor or control unit, the computer, processor or control unit is caused to perform the method of claim 13 ([0045] data memory 154 stores program for preforming a series of operations necessary for blood pressure measurement and the control unit 120 executes the blood pressure measurement operation according to this program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda, as taught above, in view of Sawanoi (JP 2014014556 – Previously cited by applicant – see machine translation provided herewith) hereinafter referred to as Sawanoi.

Regarding Claim 2, Tsukuda discloses this limitations of claim 1. Tsukuda is silent in disclosing wherein the required flow rate is determined based on at least one of a rate of change of pressure at the cuff and a compliance value. 
However Sawanoi teaches wherein the required flow rate is determined based on at least one of a rate of change of pressure at the cuff and a compliance value (page 5 paragraphs 7-8, determining cuff-compliance and necessary flow calculated based on required flow rate over time).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to incorporate the compliance value and flow rate, as taught by Sawanoi, into the device of Tsukuda in order to actively ensure proper flow rate over time.

Regarding Claim 4, Tsukuda discloses this limitations of claim 3. Tsukuda further discloses wherein enabling and/or disabling of at least one of the first pump and the second pump ([0043] second pump is controlled to be on or off based on required flow rate). 
Tsukuda is silent in disclosing enabling and/or disabling a pump is performed gradually.
However, Sawanoi teaches enabling and/or disabling of at least one of the first pump and the second pump is performed gradually (page 4 4th full paragraph, “The cuff pressure Pc is
gradually increased by the pump 51A (step S103).”; using the pump is performed gradually to inflate the cuff pressure; page 6 paragraph 1, pumps are driven by applying voltage and the voltage can be adjusted to control pump output. Sawanoi teaches that the cuff can be gradually pressurized through the use of variable drive voltage on the pumps).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to apply the gradual pressure, as taught by Sawanoi, to one of the two drive pumps of Tsukuda in order to allow for more fine pressure increases making the blood pressure measurements more precise.

Regarding Claim 8, Tsukuda discloses the limitations of claim 6. Tsukuda further discloses wherein the control unit is configured to control each of the enabled pumps to output a respective flow ([0043] control unit commands the two drive pumps, drive pumps activated based on when the arm band is large or small).
Tsukuda is silent in disclosing where the respective flow of the gas is at the same or substantially the same flow rate.
However, Sawanoi teaches where the pumps produce the respective flow of the gas at the same or substantially the same flow rate (Page 5, paragraphs 6-12, Using multiple pumps each being able to supply 1 l/m of pressure).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use multiple of the same pumps which produce the same flow, as taught by Sawanoi, in the device of Tsukuda in order to minimize production costs by using multiple of the same model of pump instead of multiple types or models of pumps.

Regarding Claim 10, Tsukuda discloses the limitations of claim 9. Tsukuda is silent in disclosing wherein of the plurality of pumps output a respective flow of the gas at the same or substantially the same fixed flow rate.
However, Sawanoi teaches where the pumps produce the respective flow of the gas at the same or substantially the same fixed flow rate (Page 5, paragraphs 6-12, Using multiple pumps each being able to supply 1 l/m of pressure).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use multiple of the same pumps which produce the same flow, as taught by Sawanoi, in the device of Tsukuda in order to minimize production costs by using multiple of the same model of pump instead of multiple types or models of pumps.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda, as taught above, in view of Lombardi (WO 2006124768) hereinafter referred to as Lombardi.

Regarding Claim 5, Tsukuda discloses this limitations of claim 3. Tsukuda is silent in disclosing wherein the first pump is a diaphragm pump and the second pump is a piezo pump.
However Lombardi teaches wherein the first pump is a diaphragm pump and the second pump is a piezo pump (page 52 lines 16-21, piezo or diaphragm pumps may be used).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the diaphragm pump and piezo pumps, as taught by Lombardi, into the device of Tsukuda in order to reduce weight, power consumption and noise (page 52 lines 16-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REILLY A CARLTON/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791